DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBeau et al, US Patent Pub. 20110184730 A1.
Re Claim 1, LeBeau et al discloses an electronic device comprising: a communication circuit (para 0026: information is sent to the server via communication circuit); a display (para 0020: display); a microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); a processor operationally connected to the communication circuit, the display, and the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated); and a memory operationally connected to the processor and storing instructions that (para 0089: memory, processor), when executed by the processor, cause the processor to: display a first user interface on the display, receive a user's utterance for executing a task through the microphone (para 0024: microphone button displayed on the display and picks up audio/speech signals once pressed/activated), control the communication circuit to transmit data related to the received user's utterance to an external server (para 0026: uttered command is sent to the server via communication circuit), control the communication circuit to receive notification information associated with execution of the task and a plan for executing the task from the external server (para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), display a second user interface including notification information in association with execution of the task received from the external server on the display (para 0084: server sends a list of candidate term/action pairs corresponding to a set of candidate terms matching audio signal associated with the voice command; wherein the list is displayed on the user interface and the list reads on notification information), and display a third user interface for the task executed based on the plan received from the external server on the display based on satisfaction of a condition for executing the task (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface).
Re Claim 2, LeBeau et al discloses the electronic device of claim 1, wherein the notification information associated with the execution of the task comprises information on an operation corresponding to the task to be executed to identify a user's intent from the received user's utterance (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface).
Re Claim 3, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor (para 0089: memory, processor), cause the processor to display the notification information associated with the execution of the task based on at least one data related to the notification information, the at least one data comprising a timing for providing the notification information (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
Re Claim 4, LeBeau et al discloses the electronic device of claim 1, wherein the plan for executing the task comprises at least one operation for executing the task corresponding to the user's utterance (paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc) and at least one concept related to the at least one operation (paras 0084-0085: uttered voice commands are sent to the server to retrieve potential matching operational concepts to execute i.e. “directions to Paris”, “directions to parents” etc).
paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘time period elapses after display of the second user interface’ is selected from the Markush claim language).
Re Claim 6, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to: cancel execution of the task (para 0088: cancel control); and display the first user interface on the display based on the condition for executing the task not being satisfied (para 0088: cancel control; wherein other options are displayed on the user interface of possible actions user intended via uttered voice command).
Re Claim 7, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to store the notification information associated with the execution of the task in the memory (para 0089: memory, processor).
Re Claim 8, LeBeau et al discloses the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to display the first user interface or the second user interface, based on whether the notification information associated with the execution of the task is stored in the para 0090: memory stores information).
Claim 9 has been analyzed and rejected according to claim 1.
Re Claim 10, LeBeau et al discloses the electronic device of claim 9, wherein the memory stores instructions that, when executed by the processor, cause the processor to display information on follow-up operations executable with an application corresponding to the task on the display (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
Re Claim 11, LeBeau et al discloses the electronic device of claim 9, wherein the notification information associated with the execution of the task comprises information on the task corresponding to an operation executed in response to the user's utterance (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘timing for providing the notification information’ is selected from the Markush claim language).
Claim 12 has been analyzed and rejected according to claim 3.
Claim 13 has been analyzed and rejected according to claim 6.
Claim 14 has been analyzed and rejected according to claim 1.
paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘information on whether the task corresponding to the received user input is executed’ is selected from the Markush claim language).
Re Claim 16, LeBeau et al discloses the electronic device of claim 14, wherein the memory stores instructions that, when executed by the processor, cause the processor to display the notification information on an execution result of the task based on at least one data related to the notification information, the at least one data comprising at least one of content of the notification information according to the execution result (paras 0087-0088: voice command sent to the server activates a list send back to the display interface that could include countdown timer displayed on the user interface afterwhich user could let countdown finish or press “GO” to retrieve the results of the command from the server and display it on the user interface; whereby ‘content of the notification information according to the execution result’ is selected from the Markush claim language).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al, US Patent Pub. 20110184730 A1.
Re Claim 17, LeBeau et al discloses the electronic device of claim 14, but fails to disclose wherein the memory stores instructions that, when executed by the processor, cause the processor to display no transmission of data related to the user's utterance to the external server based on non-existence of the task corresponding to the user's utterance. Since the LeBeau et al reference discloses where when the uttered voice command cannot be found by the server (therefore not executable), the server returns similar commands (which the user might have intended) to the user interface display of a user (para 0088), it would have been obvious to simplify the LeBeau et al reference such that it has NO returns displayed on the user interface when the uttered voice command cannot be found by the server thus simplifying the technology of the LeBeau et al system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651      					9/9/2021